Citation Nr: 1823720	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-31 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an initial, compensable disability rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served for twenty years on active duty in the U.S. Air Force from March 1973 to March 1993 and retired at the rank of major.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the RO that, in pertinent part, granted service connection for a bilateral hearing loss disability evaluated as 0 percent (noncompensable) disabling effective October 26, 2012.  The Veteran timely appealed for a higher initial rating.

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for higher compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran noted that his hearing deficits interfered with his work but he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining all forms of substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.
 

FINDING OF FACT

Audiometric testing in July 2013 and in October 2014 has revealed, at worst, Level I hearing acuity in each ear.


CONCLUSION OF LAW

The criteria for an initial, compensable disability evaluation for a bilateral hearing loss disability are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Higher Initial Rating for Bilateral Hearing Loss

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting the Board's decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board has summarized the relevant evidence where appropriate; and the analysis below focuses specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Analysis

Service connection has been established for a bilateral hearing loss disability, effective October 26, 2012.  The RO has evaluated the Veteran's disability under Diagnostic Code 6100 as initially 0 percent (noncompensable) disabling based on objective testing.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings reported at audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

The regulations include special provisions for evaluating exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

38 C.F.R. § 4.86.

During a VA (contract) examination in July 2013, the Veteran reported that it was "very hard to understand conversation" in the presence of background noise.  Records show that the audiologist at the time recommended hearing aids.  Speech audiometry in July 2013 revealed speech recognition ability of 92 percent in each ear.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
40
55
65
LEFT
N/A
10
30
50
60

Pure tone threshold averages (rounded up) in July 2013 were 44 for the right ear and 38 for the left ear.  These findings correspond to Level I hearing in each ear, which in turn corresponds to a 0 percent (noncompensable) disability rating.  38 C.F.R. § 4.85, Tables VI and VII.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 is not shown.  

Records show that the Veteran was fitted for hearing aids in April 2014.  In August 2014, the Veteran reported that he had difficulty hearing conversations and required hearing aids in order to function-namely, to hear tones and chimes from household items including dishwasher, microwave, washing machine, home alarm, and key pad.  While a private audiogram submitted by the Veteran in August 2014 displayed values, no interpretation of the measurement standard was provided.  

The Veteran underwent another VA examination in October 2014.  He reported that his bilateral hearing loss disability impacts the ordinary conditions of daily life, including ability to work; and that he cannot hear high frequency sounds.  Speech audiometry in October 2014 revealed speech recognition ability of 96 percent in the right ear, and 100 percent in the left ear.  The October 2014 examiner indicated that use of speech discrimination scores was appropriate.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
45
60
65
LEFT
N/A
15
40
60
65

Pure tone threshold averages (rounded up) in October 2014 were 47 for the right ear and 45 for the left ear.  These findings correspond to Level I hearing in each ear, which in turn corresponds to a 0 percent (noncompensable) disability rating.  38 C.F.R. § 4.85, Tables VI and VII.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 is not shown.  

The Board notes that the Veteran's service-connected tinnitus has been evaluated separately and is not for consideration in evaluating his bilateral hearing loss disability.  38 C.F.R. § 4.14. 

The Board has considered the Veteran's statements as to the difficulties he experiences socially as a result of his bilateral hearing loss disability, and finds his report of difficulty understanding conversations credible.  However, the Board observes that VA examiners also considered the Veteran's functional difficulty, and that he required hearing aids in both ears. 
 
In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bore the burden of demonstrating any prejudice caused by a deficiency in the examination.

Here, the Veteran reported during VA examinations that his hearing impairment was progressively worsening, and that he had difficulty understanding conversations in background noise.  Thus, information concerning how the Veteran's hearing loss disability affected his daily functioning was obtained.  The Court has specifically held that the rating criteria for a hearing loss disability contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are the effects that VA's audiometric tests are designed to measure.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017). In essence, VA's audiological examinations are designed for purposes of obtaining information necessary for the full and accurate application of the "Percentage Evaluation for Hearing Impairment" tables, which are based exclusively on the results provided from two objective tests-namely, a pure tone audiometry test and a speech discrimination test.  See 38 C.F.R. § 4.85.  The Veteran has not offered any evidence demonstrating that the testing method used produced inaccurate, misleading, or clinically unacceptable results.  

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App 484 (2016).  In this case, neither the Veteran nor the record raises the issue of an extra-schedular rating.  

While the Veteran has stated that his bilateral hearing loss disability has worsened, none of the audiometric examinations reflects a decrease in his level of hearing acuity to warrant higher ratings at any time.  These test results are highly probative evidence against his claim as testing was specifically accomplished to determine whether a worsening in a bilateral hearing loss disability is shown.  Accordingly, the Board finds that the preponderance of the evidence is against finding that the Veteran's bilateral hearing loss disability has increased in severity to warrant a compensable disability rating; or that available findings do not accurately reflect his hearing ability at any time throughout the appeal.  Hence, the Board concludes that the objective clinical findings outweigh his lay assertions that a compensable disability evaluation is warranted.  Accordingly, staged ratings are not warranted.  Fenderson, 12 Vet. App. at 126-127.


ORDER

An initial, compensable disability rating for a bilateral hearing loss disability is denied.




____________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


